STOCK FOR STOCK EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT, dated as of the 6th day of June, 2008 (the “Agreement”), by and among Red Rock Pictures Holdings, Inc., a Nevadacorporation (the “Company” or “RRPH”); and Studio Store Direct, Inc., a California corporation (“SSD”) and all of the current SSD shareholders, each of whom has executed a counterpart signature page to this Agreement (each, a “Shareholder” and collectively, the “Shareholders”).RRPH, SSD and the Shareholders are collectively referred to herein as the “Parties.” W I T N E S S E T H: WHEREAS, the Shareholders own all of the issued and outstanding capital of SSD (the “SSD Shares”). WHEREAS, the parties to this Agreement intend to enter into share exchange whereby the SSD Shareholders will exchange 100% of the SSD Shares for designated restricted common shares of the Company to be issued in accordance with this Agreement; WHEREAS, the Company desires to transfer to the Shareholders, and the Shareholders desire to acquire from the Company, 11,000,000 (million) restricted common shares of the Company as listed on Schedule A attached hereto; WHEREAS, it is intended that upon the closing of this Stock for Stock Share Exchange Agreement, the SSD will become a wholly owned subsidiary of the Company, and will have its own board of directors. WHEREAS, it is intended that simultaneously with the closing of this Agreement the key SSD employees including the Chief Executive Officer shall enter into employment agreements with the Company on such terms and conditions as will be negotiated.The execution of this Agreement shall be contingent on the Company and the SSD employees entering into employment agreements. NOW, THEREFORE, in consideration, of the promises and of the mutual representations, warranties and agreements set forth herein, the parties hereto agree as follows: ARTICLE I THE EXCHANGE 1.1The Exchange (a)Upon the terms and subject to the conditions of the Agreement, and in accordance with the Corporation Laws of the State of Nevada as to the Company and the Corporation Laws of the State of California as to SSD, the parties hereto shall effect the following stock for stock exchange as provided herein at Closing effective upon the Effective Time.SSD represents it can affirm and approve this Agreement by consent of its Authorized Representative. 1 (b)In consideration of the mutual terms, covenants and conditions contained herein, the Company shall issue and deliver to the Shareholders and/or their designees 11,000,000 shares of Restricted Company Common Stock as set forth opposite their and/or their designee’s names on Schedule A hereto or pursuant to separate instructions to be delivered prior to Closing.Promptly after Closing, the Company Common Stock will be delivered by the Company Transfer Agent to the designated owners for the benefit of each SSD Shareholder or designated assign, or to a shareholder representative identified in writing who shall be the Authorized Representative of SSD.The shares will be legally issued and fully negotiable, except as to customary restrictions on transferability of unregistered stock. (c)In consideration of the mutual terms, covenants and conditions contained herein, the SSD Shareholders agree, at closing, to con­tribute, trans­fer, assign and convey 100% of the outstanding stock equivalent of SSD.The SSD Shareholders further covenant and warrant that they will provide the Company at closing with SSD’s adopted Board of Directors Resolutions showing that 100% of the SSD Shares are deemed transferred to the Company as set-out in Schedule A in exchange for the designated shares of the Company Common Stock. (d)The recitals in this Agreement shall be incorporated as binding facts, conditions, obligations and undertakings on the parties. 1.2Prior to the Closing.Prior to the Effective Time and as a condition to Closing, SSD shall conduct its business in ordinary course and there shall be no material adverse change in its business, financial condition or prospects, and the Company shall have received final board of directors approval to enter the Share Exchange Agreement before any Company Common Stock is issued pursuant to this Agreement. 1.3Time and Place of Closing. Subject to the conditions set forth in Article VII being completed and the delivery of all documents set forth in Article VI, the closing of the transactions contemplated hereby (the “Closing”) shall take place upon satisfaction or waiver by the appropriate parties of all conditions precedent, at the offices of Red
